Judgment affirmed, with costs. No opinion. Young, Hagarty and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent and vote to reverse and for a new trial upon the ground that there was no evidence that the act of the man who is alleged to have injured the plaintiff was committed after the lapse of such an appreciable period of time following the throwing of the bomb as to charge the defendant with negligence in not relighting the theatre earlier than it did. In the circumstances, it was at most a mere error of judgment in continuing the performance for a brief time rather than sooner relighting the theatre.